       Case 1:20-cv-00136-FPG-JJM Document 51 Filed 05/20/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK


ABBO-BRADLEY, et al,                                   )
                                                       )
                        Plaintiffs,                    )
                                                       )
       vs.                                             )       Civil Action No. 20 - cv - 00136
                                                       )
                                                       )       AFFIDAVIT OF STEVEN J.
                                                       )       PHILLIPS IN SUPPORT OF
                                                       )       PLAINTIFFS’ REPLY BRIEF TO
                                                       )       THEIR MOTION TO REMAND )
                                                               THIS MATTER TO NEW YORK
CITY OF NIAGARA FALLS et al.                           )       STATE SUPREME COURT
                                                       )       NIAGARA COUNTY
                        Defendants.                    )


        Steven J. Phillips, an attorney licensed to practice law in the State of New York and not
a party to this action, affirms the following to be true under penalty of perjury:

             1. I am A MEMBER OF the law firm of PHILLIPS & PAOLICELLI, LLC,
                attorneys for the Plaintiffs herein. As such I am familiar with the facts and
                proceedings recited in this Affidavit.

             2. This Affidavit accompanies Plaintiffs’ Reply brief submitted in further support
                their motion for an order remanding these cases back to the New York State
                Supreme Court due to improper removal, and for attorneys’ fees pursuant to 28
                U.S.C.§ 1447 (c).

             3. As a preliminary matter, although it is not germane to the issues raised by this
                remand motion, Plaintiffs disagree with the statements and inferences in
                Defendants’ papers suggesting either delay or lack of progress or prosecution of
                this litigation can be blamed on Plaintiffs. part. To the contrary, should it be of
                interest to the Court, Plaintiffs will be prepared to explain at oral argument that in
                fact, the Occidental Defendants who by this Motion and otherwise, have tried to
                delay and impede the progress of and resolution of this litigation. However, as
                related, in most respects the progress of the proceedings in State Court are not
                germane to this Motion.

             4. In all events, during the ongoing environmental investigation at the heart of this
                controversy, it developed that certain additional sites controlled and operated by
                the Occidental Defendants only wrongfully contributed to Plaintiffs’ injuries.


{00052000}
      Case 1:20-cv-00136-FPG-JJM Document 51 Filed 05/20/20 Page 2 of 4




                When this became plain, Plaintiffs’ counsel advised Defendants’ counsel and
                indicated their intent to amend their complaint, simply to add the new sites.
                Discussions ensued about whether Plaintiffs should move for that relief, or
                whether Defendants would consent to the contemplated amendments. Set forth
                below (as well as in Plaintiffs’ opening brief) are paragraphs identifying various
                e-mails and other exhibits memorializing these discussions and also reflecting that
                Defendants long prior to removal were fully aware of the substantive changes
                contemplated, and assented to the amendments. Also reflected below is the fact
                that, again, long prior to removal, the State Court was apprised of the proposed
                amendment and assented to the filing of amended complaints.

             5. At the same time, the parties had been separately engaged in the process of
                reviewing the various complaints in this litigation, to weed out Plaintiffs who, for
                example, either a) had earlier brought claims against Defendants that had been
                settled, or b) had putative claims which upon investigation appeared to lack
                sufficient merit to move forward. This parallel process, which had nothing
                whatever to do with federal jurisdiction was time consuming.

             6. Accordingly, between at least November 8, 2019 and January 2020, Plaintiffs and
                Defendants cooperated to finalize which Plaintiffs were being removed from the
                amended complaints.

             7. Plaintiffs and Defendants engaged in numerous exchanges regarding the final
                form of the amended complaints and at no time between at least November 28,
                2019 were there any negotiations regarding the amendments upon which
                Defendants base their removals.

             8. At no time did Defendants notify Plaintiffs that they intended to remove the cases
                until the Removal Notices were filed on February 1, 2020.

             9. Plaintiffs sent the Occidental Defendants all proposed amended complaints by
                October 28, 2019 (see Email from M. Stewart to K. Hogan, Oct. 28, 2019
                (without attachment) as well as the November 8, 2019 email chain between M.
                Stewart and K. Hogan and D. Fleming.. See email chain attached hereto as
                Exhibit B without attachment.

             10. On November 15, 2019, the Occidental defendants sent a letter on behalf of all
                 parties advising the Court that all defendants consented to the substantive
                 amendments upon which Defendants base their notices of removal. See Letter to
                 J. Kloch from K. Hogan, at 1, attached hereto as Exhibit C.

             11. On November 25, 2019, Judge Kloch held a teleconference in which the parties
                 advised the court that defendants had consented to Plaintiffs’ proposed amended
                 complaints in all 19 actions. The court was advised that the parties were finalizing


{00052000}
         Case 1:20-cv-00136-FPG-JJM Document 51 Filed 05/20/20 Page 3 of 4




                the Plaintiffs who would be removed from the amended complaints. During the
                teleconference, Judge Kloch set a scheduling order with the parties, and on
                November 26, 2019 issued an order allowing the amended complaints and
                directing the plaintiffs to file the amended complaints by January 6, 2020.See
                Scheduling Order, J. Kloch attached hereto as Exhibit D.

             12. In short, far more than thirty days have elapsed between the time Defendants were
                 fully on notice and consented to any amendment that might bear of the
                 jurisdiction of this Court. Nor was there any doubt that these amendments were
                 approved by the State Court more than thirty days before removal, thus
                 eliminating any doubt about the nature of the Amended Complaint.

             13. During this same time period, Plaintiffs and certain Defendants were actively
                 involved in settlement discussions with the assistance of the trial Court who had
                 obtained the consent of all parties to assist in these discussions. Of course, the
                 removal (which Plaintiffs believe was frivolous for reasons explained in our
                 moving papers) may well have been motivated by concerns of the Occidental
                 Defendants respecting the progress of these cases.

             14. Accordingly, for the reasons set forth in Plaintiffs’ submissions to the Court,
                 Plaintiffs respectfully request that the above-captioned matter be remanded to the
                 New York Supreme Court for the County of Niagara, and that they be granted the
                 additional relief sought..



Dated:          New York, New York
                May 20, 2020

                                                              PHILLIPS & PAOLICELLI, LLP


                                                              By     /s/ Steven J. Phillips
                                                                     Steven J. Phillips
                                                                     Melissa Stewart
                                                              Attorneys for Plaintiffs
                                                              747 Third Avenue, 6th Floor
                                                              New York, New York
                                                              (212) 388-5100

                                                              WATERS & KRAUS
                                                                     Peter A. Kraus
                                                                     Charles S. Siegel
                                                                     Leslie C. MacLean
                                                              Attorneys for Plaintiffs
                                                              3141 Hood St., Ste. 700


{00052000}
      Case 1:20-cv-00136-FPG-JJM Document 51 Filed 05/20/20 Page 4 of 4




                                               Dallas, Texas 75219
                                               (214) 357-6244


                                               FANIZZI AND BAR
                                                      Paul K. Barr
                                               Attorneys for Plaintiffs
                                               2303 Pine Avenue
                                               Niagara Falls, New York 14301




{00052000}
